Exhibit 10.26

GUARANTEE

1. Guarantee. In consideration of, and as an inducement for UBS SECURITIES LLC
(the “Company”) entering into and continuing in effect that certain customer
agreement with FRONTIER TRADING COMPANY VII, LLC (“Debtor”) dated [        ],
2006 (“Customer Agreement”), and effecting certain transactions pursuant to the
terms thereof for account of the Debtor including, but not limited to, commodity
futures and swaps, commodity options, exchange for physical transactions,
futures transactions, foreign exchange and precious metals transactions and any
other similar transactions (including any option with respect to any such
transactions) or any combination of such transactions (collectively, the
“Transaction(s)”), the undersigned, THE FRONTIER FUND, a Delaware statutory unit
trust (the “Guarantor”), acting separately for and on behalf of each of its
series of units of beneficial interest which executes and delivers a counterpart
of this Guarantee from time to time (each such series being referred to herein
singly as a “Series” and collectively as the “Series”), hereby (i) absolutely
and unconditionally guarantees the due performance, and the due and punctual
payment, when due, whether by acceleration or otherwise, of all indebtedness,
liabilities, and undertakings of the Debtor arising under the terms and
conditions of the Customer Agreement relating to the Transaction(s) (the
“Guaranteed Obligations”) and (ii) agrees to pay all reasonable legal fees,
costs, and expenses incurred by Company in enforcing the obligations under this
Guarantee, such fees, costs and expenses being deemed to be Guaranteed
Obligations hereunder; provided, however, that each Series’s total liability
under the terms of this Guarantee is expressly limited to up to a maximum amount
equal to the product of (1) the aggregate amount of such Guaranteed Obligations,
multiplied by (2) a percentage equal to such Series’s pro rata equitable
beneficial limited liability ownership interest in the Debtor as of the date
immediately preceding the date as of which such Guaranteed Obligations become
due hereunder, expressed as a percentage of all of Debtor’s then outstanding
equitable beneficial limited liability ownership interest (the “Applicable
Percentage Interest”). All amounts payable by any Series to the Company
hereunder shall be paid free and clear of, and without deduction or withholding
for or on account of any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature, now or hereafter imposed by any
governmental or taxing authority. This Guarantee shall not be construed to
impose upon any Series any obligations greater than, in addition to, or other
than, such Series’s Applicable Percentage Interest of the Guaranteed
Obligations. This Guarantee is a guarantee of payment and performance and not of
collection.

2. Waiver. Each Series hereby waives (i) notice of acceptance of this Guarantee,
and of the creation or existence of any of the Guaranteed Obligations and of any
action by Company in reliance hereon or in connection herewith, and (ii) except
as otherwise provided herein, presentment, demand for payment, notice of
dishonor or nonpayment, protest and notice of protest with respect to the
Guaranteed Obligations.

3. Remedies. Company shall not be bound or obliged to pursue any remedy or to
exhaust its recourse against Debtor in respect of any default in any of the
Guaranteed Obligations before being entitled to require each Series to honor
this Guarantee in respect of such Guaranteed Obligation.

4. Termination. As to each Series, this Guarantee shall remain in full force and
effect with respect to such Series until terminated by such Series by certified
mail, return receipt required, by thirty (30) days’ prior written notice
addressed to Company at: One North Wacker Drive, Chicago, IL 60606, Attention:
Tami A. Jensen, but in no event shall it be terminated as to the Transaction(s)
entered into between Debtor and Company prior to the date of termination.



--------------------------------------------------------------------------------

5. Guarantee Absolute. The liability of a Series under this Guarantee shall be
absolute and unconditional irrespective of: (i) the lack of validity or
enforceability, defect, or deficiency in the Transaction(s), or any other
document executed in connection with the Transaction(s); (ii) any change in the
time, manner, terms, place of payment, or in any other term of all or any of the
Guaranteed Obligations, or any other document executed in connection therewith;
(iii) any sale, exchange, release, or non-perfection of any property standing as
security for the Guaranteed Obligations, or any release, amendment, waiver, or
consent to departure from any other guarantee, for all or any of the Guaranteed
Obligations; (iv) failure, omission, delay, waiver, or refusal by Company to
exercise, in whole or in part, any right or remedy held by Company with respect
to the Guaranteed Obligations; (v) any change in the existence, structure, or
ownership of such Series, the Guarantor or Debtor, or any insolvency,
bankruptcy, reorganization, or other similar proceeding; and (vi) any other
circumstance that might otherwise constitute a defense available to, or
discharge of, such Series not available to Debtor. Any other suretyship defenses
are hereby waived by the Series. Notwithstanding the foregoing, each Series
reserves to itself (i) all defenses and all rights to set-off that Debtor is or
may be entitled to that arise out of the Transaction(s), except for any of those
defenses that are based upon the insolvency, bankruptcy, or reorganization of
Debtor; and (ii) any defense of such Series arising from the due payment and/or
performance of the Guaranteed Obligations in accordance with the terms and
conditions of the Transaction(s). This Guarantee shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Obligations is rescinded or must otherwise be returned by Company
upon the insolvency, bankruptcy, or reorganization of Debtor, or any other
guarantor or otherwise, all as though such payment had not been made.

6. Default. In the event of default by Debtor in performance or payment of any
of the Guaranteed Obligations, the Company is entitled to require each Series to
honor this Guarantee by personally performing or satisfying such Guaranteed
Obligation solely to the extent of its Applicable Percentage Interest upon
giving prior notice in writing to each Series specifying therein the Guaranteed
Obligation in respect of which such default has occurred. Each Series shall
thereupon, as if it were the primary obligor, pay and/or perform such Guaranteed
Obligation solely to the extent of its Applicable Percentage Interest
immediately after first demand by Company.

7. Representations and Warranties. The Guarantor hereby represents and warrants,
separately for and on behalf of each of the Series, to the Company as follows:

 

A) The Guarantor is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its formation, and has full power to execute,
deliver, and perform this Guarantee for and on behalf of each of the Series.

 

B) The execution, delivery, and performance of this Guarantee have been and
remain duly authorized by all necessary action and do not contravene any
provision of law or of the Guarantor’s organizational documents or any
contractual restriction binding on the Guarantor, the Series or the Series’s
assets.

 

C) All consents, authorizations, and approvals of, and registrations and
declarations with, any governmental authority necessary for the due execution,
delivery, and performance of this Guarantee have been obtained and remain in
full force and effect and all conditions thereof have been duly complied with,
and no other action by and no notice to or filing with any governmental
authority is required in connection with the execution, delivery, or performance
of this Guarantee.

 

D) This Guarantee constitutes the legal, valid, and binding obligation of the
Series enforceable against the Series in accordance with its terms, subject, as
to enforcement, to bankruptcy, insolvency, reorganization, and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

2



--------------------------------------------------------------------------------

E) The Guarantor has adequate means to obtain from Debtor, on a continuing
basis, information concerning the financial condition of Debtor, and is not
relying on Company to provide such information, now or in the future.

8. Succession and Assigns. The Guarantor may not assign or delegate its
obligations hereunder without the prior written consent of Company, which
consent may be withheld in Company’s sole and absolute discretion. Company may,
upon written notice to the Guarantor, assign its rights hereunder without the
consent of the Guarantor. Subject to the foregoing, this Guarantee shall be
binding upon the Guarantor, its successors and assigns, and shall be for the
benefit of Company, its successors and assigns.

9. Choice of Law; Severability. This Guarantee shall be governed by, and
construed in accordance with the laws of the State of New York and applicable
federal law. However, if any provision of this Guarantee shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guarantee.

10. Entire Agreement. This Guarantee constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and shall supersede and
revoke all previous and prior guarantees issued by any Series to Company prior
to the date hereof, if any.

11. Counterparts. This Guarantee may be executed (including by facsimile or
electronic transmission) in one or more counterparts, each of which shall be
deemed an original agreement, and each of which together shall constitute one
and the same instrument.

12. Limited Liability and Limited Recourse. The Company hereby acknowledges,
understands and agrees that (a) the Guarantor is a Delaware statutory trust
organized in series pursuant to Sections 3804(a) and 3806(b)(2) of the Delaware
Statutory Trust Act, (ii) the Guarantor is entering into this Guarantee
separately for and on behalf of each of the Series that has executed and
delivered a counterpart of this Guarantee and, as such, the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to each Series shall be enforceable solely against the assets of such
Series and only to the extent of such Series’s Applicable Percentage Interest of
the Guaranteed Obligations, and (iii) all of the liabilities and obligations of
the Guarantor to the Company under this Guarantee or otherwise with respect to a
Series is expressly limited to the assets of such Series and further is limited
to the extent of such Series’s Applicable Percentage Interest of the Guaranteed
Obligations. The Company hereby

 

3



--------------------------------------------------------------------------------

further acknowledges and agrees that the Company shall look only to assets of
the relevant Series for the payment of any amounts owed to the Company in
respect of the Guaranteed Obligations by such Series and then only to the extent
of such Series’s Applicable Percentage Interest of the Guaranteed Obligations
and not to the assets of the Guarantor generally or the assets of any other
series of the Guarantor including the other Series to the extent provided for in
this Guarantee or to the assets of the trustee of the Guarantor.

IN WITNESS WHEREOF, the foregoing instrument is executed this [    ] day of
[        ], [        ].

 

GUARANTOR: THE FRONTIER FUND, ACTING FOR AND ON BEHALF OF THE FRONTIER
LONG/SHORT COMMODITY SERIES

By: Equinox Fund Management, LLC,

Managing Owner of the Guarantor

  By:     THE FRONTIER FUND, ACTING FOR AND ON BEHALF OF THE BALANCED SERIES

By: Equinox Fund Management, LLC,

Managing Owner of the Guarantor

THE FRONTIER FUND, ACTING FOR AND ON BEHALF OF THE FRONTIER DIVERSIFIED SERIES

By: Equinox Fund Management, LLC,

Managing Owner of the Guarantor

  By:     THE FRONTIER FUND, ACTING FOR AND ON BEHALF OF THE
                             SERIES

By: Equinox Fund Management, LLC,

Managing Owner of the Guarantor

  By:    

 

4